DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office action in response to communications received 01/19/2022. 

Response to Amendment
Claim 17 has been newly added. 
Claims 1-10 and 11-17 have been examined.
Claims 1, 4, 9, 10, 14 and 15 have been amended. 
Applicant’s arguments with respect to claims 1, 9 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100071069 to Sugiura et al (hereinafter Sugiura) and US 20120030673 to Sakamoto (hereinafter Sakamoto).
As per claims 1, 9 and 10, Sugiura teaches:
An information processing apparatus connectable with a terminal via a network to manage a license of a package including one or more applications assignable to a device, the information processing apparatus comprising: 
circuitry configured to manage, for each license, a number of allowable devices to which the license is assignable and a number of in-use devices using the license (Sugiura: Fig. 8 and [0066]: As illustrated in FIG. 8, the license issuance information management table 53 includes items of a license identification number, the number of licenses (number of allowable devices), the number of issued licenses (number of in-use devices), the license key, and the like for each of issued product keys. The license identification number and the number of licenses are indicated when the SDK application 140 is purchased. The number of issued licenses is the number of issued license keys based on the product keys. The license key indicates a list of currently issued license keys. Also, Fig. 12, [0080]); 
cause the terminal to display a first screen displaying a device list including one or more devices, and a plurality of first icons for assigning the license of the package to each of the one or more devices (Sugiura: [0072]: For example, the image forming apparatus 10 to install the license key is selected by operating at a display screen of list information of a plurality of the image forming apparatuses 10, which is displayed by the license control apparatus 20 automatically searching for the image forming apparatuses 10 being connected to the network 30); 
receive, from the terminal, a selection of one icon of the plurality of first icons, the one icon corresponding to a specific device from the one or more devices included in the device list displayed on the first screen (Sugiura: [0072] When the image forming apparatus 10 is selected by the operator at the license control apparatus 20 to install the license key, the license acquisition part 22 of the license control apparatus 20 sends an acquisition request of device information with respect to the selected image forming apparatus 20 (step S101). For example, the image forming apparatus 10 to install the license key is selected by operating at a display screen of list information of a plurality of the image forming apparatuses 10. Selecting an icon corresponding to a specific device from the displayed list of the plurality of devices was well known to one of ordinary skill in the art before the effective filing date of the claimed invention); and 
in response to receiving, from the terminal, the selection, acquire a list information of selectable licenses based on the specific device and tenant information of the specific device, the selectable licenses being, among a plurality of licenses, associated with the tenant information, but not yet assigned to the specific device, each license of the selectable licenses comprising information of the number of the allowable devices and the number of the in-use devices using the license, transmit the acquired information to the terminal, receive selection of a particular license from the acquired information, and assign the particular license to the specific device (Sugiura: [0073]-[0074]: Subsequently, the license introduction part 151 returns each of the license identification numbers, each of the license display names, and the device number as the device information to the license control apparatus 20 (step S103). [0075] Subsequently, the license acquisition part 22 of the license control apparatus 20 displays a list of the license display names included in the received device information at a display unit, and has the operator select the subject license (license identification number) to acquire the license key from the list (step S104). [0076]-[0077]. [0081]-[0082]: When the license acquisition part 22 of the license control apparatus 20 receives the license key, the license distribution part 23 transfers the license key to the image forming apparatus 10 (step S108). [0083] By introducing the license key, the SDK application 140 according to the license key can be activated (used). Fig. 8 and [0066]: As illustrated in FIG. 8, the license issuance information management table 53 includes items of a license identification number, the number of licenses (number of allowable devices), the number of issued licenses (number of in-use devices), the license key, and the like for each of issued product keys. The license identification number and the number of licenses are indicated when the SDK application 140 is purchased. The number of issued licenses is the number of issued license keys based on the product keys. The license key indicates a list of currently issued license keys. Also, Fig. 12, [0080]).
Sugiura does not teach: acquire a list information of selectable licenses based on tenant information of the specific device, the selectable licenses being, among a plurality of licenses, associated with the tenant information. However, Sakamoto teaches: 
acquire a list information of selectable licenses based on tenant information of the specific device, the selectable licenses being, among a plurality of licenses, associated with the tenant information (Sakamoto: Fig. 23 and [0247]: Accordingly, the registered license information will include "tenant A" and "template A", and license "license key "AAAA-AAAA-AAAA-AAAA", multi-tenant coexistence determination information "coexistence not allowed", expiration date "no limit" and effective number "100"", and "tenant A" and "template B", and "license key "BBBB-BBBB-BBBB-BBBB", multi-tenant coexistence determination information "coexistence allowed", expiration date "no limit" and effective number "no limit"". [0249] The storage unit also stores the registered license information in the license information storage table 522 (Step S2106). At this time, the storage unit 501 stores the tenant name and the template name in the form of reference to the to-be-used template information storage table 521. [0250] Here, examples of structures of the to-be-used template information storage table 521 and the license information storage table 522 as of after Step S2106 are shown in FIG. 22 and FIG. 23, respectively. [0279] Here, back to FIG. 26, subsequently when the template 332 for use in creating the virtual machine 331 is selected by the tenant user from the presented template names "template A" and "template B" (Step S2605), the virtual machine creation requesting unit 411 presents a license usable in creating the virtual machine 331 of the tenant A to the tenant user (Step S2606). Also, [0282]-[0285]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Sakamoto in the invention of Sugiura to include the above limitations. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art (see KSR Int’l Co. v. Teleflex Inc. 550 U.S. ___, 82 USPQ2d 1385 (Supreme Court 2007) (KSR)).
	

As per claim 4, Sugiura in view of Sakamoto teaches:
The information processing apparatus according to claim 1, wherein, in response to receiving the selection of the specific device from the device list displayed on the first screen and the operation of assigning to the selected specific device from the terminal, the circuitry is further configured to cause the terminal to display a third screen displaying the information of selectable licenses including one or more packages, each associated with each license assignable to the selected specific device (Sugiura: [0072] When the image forming apparatus 10 is selected by the operator at the license control apparatus 20 to install the license key, the license acquisition part 22 of the license control apparatus 20 sends an acquisition request of device information with respect to the selected image forming apparatus 20 (step S101). For example, the image forming apparatus 10 to install the license key is selected by operating at a display screen of list information of a plurality of the image forming apparatuses 10. [0073]-[0074]: Subsequently, the license introduction part 151 returns each of the license identification numbers, each of the license display names, and the device number as the device information to the license control apparatus 20 (step S103). [0075] Subsequently, the license acquisition part 22 of the license control apparatus 20 displays a list of the license display names included in the received device information at a display unit, and has the operator select the subject license (license identification number) to acquire the license key from the list (step S104)), and 
wherein, in response to receiving a selection of the particular license from the information of selectable licenses displayed on the third screen, the circuitry is further configured to assign the particular license, selected on the third screen, to the specific device selected on the first screen (Sugiura: [0075] Subsequently, the license acquisition part 22 of the license control apparatus 20 displays a list of the license display names included in the received device information at a display unit, and has the operator select the subject license (license identification number) to acquire the license key from the list (step S104). Subsequently, the license acquisition part 22 receives an input of the product key with respect to the SDK application 140 according to the selected license (step S105). [0082] When the license acquisition part 22 of the license control apparatus 20 receives the license key, the license distribution part 23 transfers the license key to the image forming apparatus 10 (step S108)).

As per claim 5, Sugiura in view of Sakamoto teaches:
The information processing apparatus according to claim 1, wherein, in response to receiving a second request from the terminal, the circuitry is further configured to cause the terminal to display a fourth screen displaying an in-use package list including one or more packages assignable to the selected specific device or cancellable from the selected specific device (Sugiura: [0068]: In this point, the user can install the SDK application 140 to the image forming apparatus 10 but is not permitted to use the SDK application 140. If the user desires to use the SDK application 140, the user acquires the license key based on the product key. [0073]-[0074]: Subsequently, the license introduction part 151 returns each of the license identification numbers, each of the license display names, and the device number as the device information to the license control apparatus 20 (step S103). [0075] Subsequently, the license acquisition part 22 of the license control apparatus 20 displays a list of the license display names included in the received device information at a display unit, and has the operator select the subject license (license identification number) to acquire the license key from the list (step S104)), and 
wherein, in response to receiving a selection of a particular package from the in-use package list displayed on the fourth screen and the operation of assigning the license of the particular package or the operation of cancelling the license of the particular package from the terminal, the circuitry is further configured to assign a license of the selected particular package to the selected specific device or cancel the license of the selected particular package from the selected specific device ([0075]: Subsequently, the license acquisition part 22 receives an input of the product key with respect to the SDK application 140 according to the selected license (step S105). [0076] Subsequently, the license acquisition part 22 sends an issuance request of the license key with the product key being input, the received device code, and the selected license identification number, to the license server 50 (step S106). [0076]-[0077]. [0081]-[0082]: When the license acquisition part 22 of the license control apparatus 20 receives the license key, the license distribution part 23 transfers the license key to the image forming apparatus 10 (step S108)).

As per claim 14, Sugiura in view of Sakamoto teaches:
The information processing apparatus of claim 1, wherein the circuitry is further configured to acquire the information of selectable licenses as those licenses that are assignable based on the tenant information, but not yet assigned to the specific device (Sakamoto: Fig. 23 and [0247]: Accordingly, the registered license information will include "tenant A" and "template A", and license "license key "AAAA-AAAA-AAAA-AAAA", multi-tenant coexistence determination information "coexistence not allowed", expiration date "no limit" and effective number "100"", and "tenant A" and "template B", and "license key "BBBB-BBBB-BBBB-BBBB", multi-tenant coexistence determination information "coexistence allowed", expiration date "no limit" and effective number "no limit"". [0249] The storage unit also stores the registered license information in the license information storage table 522 (Step S2106). At this time, the storage unit 501 stores the tenant name and the template name in the form of reference to the to-be-used template information storage table 521. [0250] Here, examples of structures of the to-be-used template information storage table 521 and the license information storage table 522 as of after Step S2106 are shown in FIG. 22 and FIG. 23, respectively. [0279] Here, back to FIG. 26, subsequently when the template 332 for use in creating the virtual machine 331 is selected by the tenant user from the presented template names "template A" and "template B" (Step S2605), the virtual machine creation requesting unit 411 presents a license usable in creating the virtual machine 331 of the tenant A to the tenant user (Step S2606). Also, [0282]-[0285]).  

Claims 2, 3, 6, 7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Sakamoto as applied to claims 1 and 10 above, and further in view of prior art of record US 20090282146 to Nakano (hereinafter Nakano).
As per claim 2, Sugiura in view of Sakamoto does not teach the limitations of claim 2. However, Nakano teaches:
wherein, in response to receiving the selection of the specific device from the device list displayed on the first screen and an operation of cancelling every license of the package assigned to the selected specific device from the terminal, the circuitry is further configured to cancel every license assigned to the selected specific device (Nakano: [0083] When a deactivation request of license authentication is received, the license management tool 101 displays a license authentication deactivation setting screen as shown in FIG. 10. [0085] After the selection of the equipment 30 for which license authentication is to be canceled is received, the license management tool 101 requests deactivation of license authentication by transmitting a predetermined request command to the equipment 30. As a result, the equipment 30 performs deactivation of license authentication of the software 102 selected in response to the request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Nakano in the invention of Sugiura in view of Sakamoto to include the above limitations. The motivation to do so would be to improve convenience for the user in performing activation and/or deactivation of the license authentication for one or more pieces of the equipment (Nakano: [0009]).

As per claim 3, Sugiura in view of Sakamoto does not teach the limitations of claim 3. However, Nakano teaches:
wherein, in response to receiving the selection of the specific device from the device list displayed on the first screen and the operation of cancelling a part of the license of the package assigned to the selected specific device from the terminal (Nakano: [0083] When a deactivation request of license authentication is received, the license management tool 101 displays a license authentication deactivation setting screen as shown in FIG. 10. [0085] After the selection of the equipment 30 for which license authentication is to be canceled is received, the license management tool 101 requests deactivation of license authentication by transmitting a predetermined request command to the equipment 30. As a result, the equipment 30 performs deactivation of license authentication of the software 102 selected in response to the request, the circuitry is further configured to cause the terminal to display a second screen for displaying an in-assigned package list including one or more packages associated with the license assigned to the selected specific device (Nakano: [0105] For example, when a request of deactivation of the license authentication of the software 102 installed in the equipment 30 is received, the license management tool 101 of the host computer 10 starts the process of FIG. 13. [0108]: when it is determined in step S22 that an authenticated software item exists, the license management tool 101 displays the above-described license authentication deactivation setting screen, and receives selection of the item of the software 102 for which the license authentication is to be deactivated (step S23). [0109] Alternatively, at this time, the above-described license authentication deactivation setting screen may be displayed when two or more authenticated items of the software 102 in the equipment 30 exist), and
wherein, in response to receiving a selection of a particular package from the in-assigned package list displayed on the second screen, the circuitry is further configured to cancel the license of the particular package, selected on the second screen, from the specific device selected on the first screen (Nakano: [0110] The license management tool 101 requests the equipment 30 to deactivate the license authentication of the selected software item (step S24). At this time, the license management tool 101 transmits a predetermined deactivation request command to the equipment 30 to request deactivation of the license authentication of the selected software item. [0111] As a result, the equipment 30 performs deactivation of the authenticated item of the software 102 in response to the request, and execution of the software item is inhibited).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Nakano in the invention of Sugiura in view of Sakamoto to include the above limitations. The motivation to do so would be to improve convenience for the user in performing activation and/or deactivation of the license authentication for one or more pieces of the equipment (Nakano: [0009]).

As per claim 6, Sugiura in view of Sakamoto does not teach the limitations of claim 6. However, Nakano teaches:
wherein, in response to receiving the selection of the particular package from the in-use package list displayed on the fourth screen and an operation of cancelling every license of the selected particular package from the terminal, the circuitry is further configured to cancel the license of the selected particular package from each one of the devices currently assigned with the license of the selected particular package (Nakano: [0190]: when it is determined in step S93 that an authenticated software item exists, the license management tool 101 displays the above-described license authentication deactivation setting screen, and receives selection of one or more items of the software 102 for which the license authentication is to be deactivated (step S94). Namely, the user selects one or more items of the software 102 for which the license authentication is to be deactivated from among the authenticated items of the software 102 which are displayed in the license authentication deactivation setting screen. [0191] Then, the license management tool 101 requests all the pieces of the equipment 30 that install the selected software item to perform deactivation of the license authentication of the selected software item collectively (step S95)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Nakano in the invention of Sugiura in view of Sakamoto to include the above limitations. The motivation to do so would be to improve convenience for the user in performing activation and/or deactivation of the license authentication for one or more pieces of the equipment (Nakano: [0009]).

As per claim 7, Sugiura in view of Sakamoto does not teach the limitations of claim 7. However, Nakano teaches: 
wherein, in response to receiving the selection of the particular package from the in-use package list displayed on the fourth screen and the operation of cancelling of the license of the particular package from a part of the devices currently assigned with the particular package from the terminal (Nakano: [0108]: when it is determined in step S22 that an authenticated software item exists, the license management tool 101 displays the above-described license authentication deactivation setting screen, and receives selection of the item of the software 102 for which the license authentication is to be deactivated (step S23)), the circuitry is further configured to cause the terminal to display a fifth screen displaying an in-assigned device list, from which the license of the selected particular package is cancellable (Nakano: [0084] The license management tool 101 uses the license authentication deactivation setting screen to receive selection of the equipment 30 in which the software 102 for which license authentication is to be canceled operates (or selection of the equipment 30 for which license authentication is to be canceled)), and
wherein, in response to receiving the selection of the specific device from the in-assigned device list displayed on the fifth screen, the circuitry is further configured to cancel the license of the particular package, selected on the fourth screen, from the specific device selected on the fifth screen (Nakano: [0085] After the selection of the equipment 30 for which license authentication is to be canceled is received, the license management tool 101 requests deactivation of license authentication by transmitting a predetermined request command to the equipment 30. As a result, the equipment 30 performs deactivation of license authentication of the software 102 selected in response to the request). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Nakano in the invention of Sugiura in view of Sakamoto to include the above limitations. The motivation to do so would be to improve convenience for the user in performing activation and/or deactivation of the license authentication for one or more pieces of the equipment (Nakano: [0009]).

As per claim 12, Sugiura in view of Sakamoto teaches: 
The method of claim 10, wherein the first screen includes a first input button allowing the operator to perform the operation of assigning the license (Sugiura: [0075] Subsequently, the license acquisition part 22 of the license control apparatus 20 displays a list of the license display names included in the received device information at a display unit, and has the operator select the subject license (license identification number) to acquire the license key from the list (step S104)), 
Sugiura in view of Sakamoto does not teach: a second input button allowing the operator to perform the operation of cancelling the license. However, Nakano teaches:
a second input button allowing the operator to perform the operation of cancelling the license (Nakano: [0083] When a deactivation request of license authentication is received, the license management tool 101 displays a license authentication deactivation setting screen as shown in FIG. 10. [0084] The license management tool 101 uses the license authentication deactivation setting screen to receive selection of the equipment 30 in which the software 102 for which license authentication is to be canceled operates (or selection of the equipment 30 for which license authentication is to be canceled). Selection of the equipment 30 in this case is the same as the selection of the equipment 30 at the time of performing license authentication. Providing input using a button was well known to one of ordinary skill in the art before the effective filing date of the claimed invention).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Nakano in the invention of Sugiura in view of Sakamoto to include the above limitations. The motivation to do so would be to improve convenience for the user in performing activation and/or deactivation of the license authentication for one or more pieces of the equipment (Nakano: [0009]).

As per claim 16, Sugiura in view of Sakamoto does not teach the limitations of claim 16. However, Nakano teaches: 
wherein the circuitry is further configured to cause the terminal to display the first screen displaying the device list including the one or more devices, and a plurality of second icons for canceling the license of the package to each of the devices (Nakano: [0083] When a deactivation request of license authentication is received, the license management tool 101 displays a license authentication deactivation setting screen as shown in FIG. 10. [0084] The license management tool 101 uses the license authentication deactivation setting screen to receive selection of the equipment 30 in which the software 102 for which license authentication is to be canceled operates (or selection of the equipment 30 for which license authentication is to be canceled). Selection of the equipment 30 in this case is the same as the selection of the equipment 30 at the time of performing license authentication); 
receive, from the terminal, a second selection of one second icon of the plurality of second icons, the one second icon corresponding to a specific device from the one or more devices included in the device list displayed on the first screen (Nakano: [0084] The license management tool 101 uses the license authentication deactivation setting screen to receive selection of the equipment 30 in which the software 102 for which license authentication is to be canceled operates (or selection of the equipment 30 for which license authentication is to be canceled)); 
in response to receiving, from the terminal, the second selection, acquire a second list of cancelable licenses based on the specific device and based on tenant information of the specific device, transmit the acquired second list to the terminal, receive selection of a particular license from the acquired second list, and cancel the particular license from the specific device (Nakano: [0105] For example, when a request of deactivation of the license authentication of the software 102 installed in the equipment 30 is received, the license management tool 101 of the host computer 10 starts the process of FIG. 13. [0106] Upon start of the process of FIG. 13, the license management tool 101 of the host computer 10 acquires software information of the software 102 from the equipment 30 (step S21). [0108]: when it is determined in step S22 that an authenticated software item exists, the license management tool 101 displays the above-described license authentication deactivation setting screen, and receives selection of the item of the software 102 for which the license authentication is to be deactivated (step S23). [0110] The license management tool 101 requests the equipment 30 to deactivate the license authentication of the selected software item (step S24). At this time, the license management tool 101 transmits a predetermined deactivation request command to the equipment 30 to request deactivation of the license authentication of the selected software item).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Nakano in the invention of Sugiura in view of Sakamoto to include the above limitations. The motivation to do so would be to improve convenience for the user in performing activation and/or deactivation of the license authentication for one or more pieces of the equipment (Nakano: [0009]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Sakamoto as applied to claim 5 above, and further in view of prior art of record US 20140082609 to Zentaroh Ono (hereinafter Ono).
As per claim 8, Sugiura in view of Sakamoto does not teach the limitations of claim 8. However, Ono teaches:
wherein, in response to receiving the selection of the particular package from the in-use package list displayed on the fourth screen and the operation of assigning a license of the selected particular package to the specific device from the terminal (Ono: [0048]. [0057] When receiving the response, the browser 41 displays the service list screen on the display unit of the administrator terminal 40 based on the HTML data in the response. [0061] Assuming that the administrator presses the start using button 512 for a device-linked service with a service name "BBB", the browser 41 displays a dialog for inputting, for example, a license count and a license expiration date. [0067]: Based on the response, the portal 221 generates HTML data for displaying the service list screen 510 (see FIG. 8) where the linked -device selection button 513 for the use start target service is made selectable, and sends a response including the HTML data to the browser 41 (S117). [0068] Based on the HTML data in the response, the browser 41 displays the service list screen 510 on the display unit of the administrator terminal 40.  When the linked -device selection screen button 513 corresponding to the use start target service is pressed by the administrator, the browser 41 sends a request to display a linked-device list screen to the portal 221 (S118) (selection of a package)), the circuitry is further configured to cause the terminal to display a sixth screen for displaying an assignable device list including one or more devices assignable with the license of the selected particular package (Ono: [0070] The device manager 223 obtains a list of device information (device list) that is stored in the device information storage 233 in association with the login user name, and sends a response including the obtained device list to the portal 221 (S120). [0074] Based on the device list included in the response, the portal 221 generates HTML data for displaying a linked -device selection screen. Then, the portal 221 sends a response including the HTML data to the browser 41 (S121). [0075] Based on the HTML data in the response, the browser 41 displays the linked-device selection screen on the display unit of the administrator terminal 40), and
wherein, in response to receiving the selection of the specific device from the assignable device list displayed on the sixth screen, the circuitry is further configured to assign the license of the particular package, selected on the fourth screen, to the specific device selected on the sixth screen (Ono: [0076]: When the administrator selects one or more check buttons corresponding to the image forming devices 10 to be linked with the use start target service and presses an OK button 531, the browser 41 sends a list of device numbers corresponding to the selected check buttons to the portal 221 (S122). [0087] The device manager 223 searches the installation status storage 236 to find a record(s) that corresponds to the device number included in the query and includes "Not Installed" in the status field, and obtains a service name in the found record. When a service name (which is hereafter referred to as a "target service name") is found, the device manager 223 sends a response including an installation request to the image forming device 10 (S202). [0091] The service manager 222 sends the response from the license manager 224 to the communication unit 121 of the image forming device 10 (S210). The communication unit 121 transfers the response to the installation unit 122 (S211). When the response indicates that the use of the license has been allowed. Also, [0092]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Ono in the invention of Sugiura in view of Sakamoto to include the above limitations. The motivation to do so would be to eliminate the need for the user to manually install plug-ins and to simplify a preparation process for linking a device with a service provided via a network (Ono: [0096]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Sakamoto as applied to claim 1 above, and further in view of prior art of record US 20080209569 to Araki (hereinafter Araki).
As per claim 13, Sugiura in view of Sakamoto does not teach the limitations of claim 13. However, Araki teaches:  
wherein the circuitry is further configured to cause the terminal to display the first screen, which includes a first input mechanism allowing the input of the operation of assigning, and includes a second input mechanism allowing the input of the operation of cancelling (Araki: Fig. 16, fig. 17 and [0130]-[0136]. Fig. 23 and [0153] When an operator clicks the DELIVER button 153 with a row where the status is PURCHASED being selected, the processing of FIG. 24 is started. However, the processing of FIG. 24 may be started automatically upon acquisition of a license code. [0155] In step S601, the screen display part 12 specifies the IP address and the license code related to a selected row on the license manipulation screen 150, and requests the apparatus communications part 13 to deliver a license to the IP address. [0170] Next, a description is given of processing in the case of canceling or making invalid (deactivating) the license of the SDK application 24. [0171] FIG. 28 is a sequence diagram for illustrating deactivation. [0172] For example, when an operator clicks the DEACTIVATE button 154 with a row where the status is TRANSMITTED being selected on the license manipulation screen 150, the processing of FIG. 28 is started. [0173] In step S801, the screen display part 12 specifies the IP address and the license code related to a selected row on the license manipulation screen 150, and requests the apparatus communications part 13 to deactivate a license with respect to the MFP 20 related to the IP address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Araki in the invention of Sugiura in view of Sakamoto to include the above limitations. The motivation to do so would be to set up a license for an application on multiple apparatuses with efficiency (Araki: [0006]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Sakamoto as applied to claim 1 above, and further in view of prior art of record US 20160210709 to Uchida (hereinafter Uchida).
As per claim 15, Sugiura in view of Sakamoto teaches: 
The information processing apparatus of claim 14, wherein the circuitry is further configured to receive tenant identification information from the terminal (Sakamoto: [0200] With reference to FIG. 14, when the system manager inputs tenant information of the tenant A (Step S1401), the tenant registration unit 203 registers the tenant information at the management data base 500 (Step S1402))); 
and 
acquire the information of selectable licenses as those licenses that are assignable based on the tenant identification information, but not yet assigned to the specific device (Sakamoto: Fig. 23 and [0247]: Accordingly, the registered license information will include "tenant A" and "template A", and license "license key "AAAA-AAAA-AAAA-AAAA", multi-tenant coexistence determination information "coexistence not allowed", expiration date "no limit" and effective number "100"", and "tenant A" and "template B", and "license key "BBBB-BBBB-BBBB-BBBB", multi-tenant coexistence determination information "coexistence allowed", expiration date "no limit" and effective number "no limit"". [0249] The storage unit also stores the registered license information in the license information storage table 522 (Step S2106). At this time, the storage unit 501 stores the tenant name and the template name in the form of reference to the to-be-used template information storage table 521. [0250] Here, examples of structures of the to-be-used template information storage table 521 and the license information storage table 522 as of after Step S2106 are shown in FIG. 22 and FIG. 23, respectively. [0279] Here, back to FIG. 26, subsequently when the template 332 for use in creating the virtual machine 331 is selected by the tenant user from the presented template names "template A" and "template B" (Step S2605), the virtual machine creation requesting unit 411 presents a license usable in creating the virtual machine 331 of the tenant A to the tenant user (Step S2606). Also, [0282]-[0285]).
Sugiura in view of Sakamoto does not teach: cause the terminal to display the first screen displaying the device list including the one or more devices belonging to the tenant identification information, and the first icons for assigning the license of the package to each of the devices. However, Uchida teaches:
cause the terminal to display the first screen displaying the device list including the one or more devices belonging to the tenant identification information, and the first icons for assigning the license of the package to each of the devices (Uchida: [00170]: In the present embodiment, the tenant ID is associated with the image forming device, and the image forming device to be updated can be specified by designating the tenant ID. In step S902, the list generating unit 141 specifies the image forming device 130 corresponding to the information designated in step S901. [0076] FIG. 10B shows an example of displaying the list obtained in step S909 after executing the Search button 1006 in FIG. 10A and performing the processing by the list generating unit 141. More specifically, FIG. 10B shows a search result screen of the target image forming device corresponding to the predetermined tenant ID and application ID. [0077]: Further, the search result screen 1051 includes a delivery setting button 1058 for selecting the image forming device 130 which is subject to the delivery setting and executing the delivery setting and a Cancel button 1059 for cancelling the delivery setting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Uchida in the invention of Sugiura in view of Sakamoto to include the above limitations. The motivation to do so would be to deliver an updated application to an appropriate delivery destination (Uchida: [0002]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Sakamoto as applied to claim 1 above, and further in view of US 20160125174  to Matsushima (hereinafter Matsushima).
As per claim 17, Sugiura in view of Sakamoto does not teach the limitations of claim 17. However, Matsushima teaches:
wherein the tenant information includes identification information identifying an organization or entity that purchases the package to use one or more applications (Matsushima: [0195] FIG. 10 illustrates a structure of exemplary tenant information. Data items of the tenant information illustrated in FIG. 10 are a tenant ID, a tenant name, a display language, a time zone, a state, a country, and so on. [0196] The tenant ID is information uniquely specifying groups (organizations) such as companies, departments, or the like. [0203] The service type is information for specifying a type of the service such as a portal service, a scan service, a print service, or the like. [0327] In step S305, the user operates the user terminal 11 and requests to purchase the service from the commodity and service view).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Matsushima in the invention of Sugiura in view of Sakamoto to include the above limitations. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art (see KSR Int’l Co. v. Teleflex Inc. 550 U.S. ___, 82 USPQ2d 1385 (Supreme Court 2007) (KSR)).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438